Citation Nr: 1104085	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a dependency allowance for the Veteran's grandson 
(S.L.B.) for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to April 
1986.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2010, the Veteran testified during a Travel Board hearing 
before the undersigned Acting Veterans Law Judge (AVLJ) at the 
RO; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  S.L.B. is the natural grandchild of the Veteran.

2.  The Superior Court of the Commonwealth of the Northern 
Mariana Islands granted guardianship of S.L.B. to the Veteran and 
his wife in a September 2008 Guardianship Order.  

3.  For the purposes of determining eligibility for VA benefits, 
there is no evidence showing that the Veteran has adopted S.L.B.


CONCLUSION OF LAW

The criteria for entitlement to a dependency allowance for the 
Veteran's grandson (S.L.B.) for the purpose of VA benefits are 
not met.  38 U.S.C.A. §§ 101, 104, 1115 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.52, 3.57(e) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

The above-outlined notice provisions do not apply in matters 
where the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002). As will be discussed 
in greater detail below, the critical facts of this case are not 
in dispute; the law is dispositive.  Consequently, the VCAA does 
not apply to this appeal, and further discussion of compliance 
with the VCAA is not required.  The Veteran was advised of 
governing provisions in the law, and has had opportunity to 
respond both in writing and through his testimony.  See Bryant v. 
Shinseki, 23 Vet. App. 488 (2010) (the AVJL explained fully the 
issue and suggested the submission of evidence that would 
substantiate the Veteran's claim during the July 2010 hearing).  
Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

The law provides that a veteran who is entitled to compensation, 
and whose disability is rated not less than 30 percent, shall be 
entitled to additional compensation for dependents.  38 U.S.C.A. 
§ 1115.  

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs 
(a)(2) and (3) of this section, the term "child of the Veteran" 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the Veteran's household or was a member of the 
Veteran's household at the time of the Veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; or 
(ii) who, before reaching the age of 18 years, became permanently 
incapable of self-support; or (iii) who, after reaching the age 
of 18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course of 
instruction at an educational institution approved by the 
Department of Veterans Affairs.  See also 38 U.S.C.A. 101(4)(A), 
104(a)).

A child may be deemed the "child" of the Veteran if he or she is 
the stepchild.  The term means a legitimate or an illegitimate 
child of the Veteran's spouse.  A child of a surviving spouse 
whose marriage to the Veteran is deemed valid under the 
provisions of 38 C.F.R. § 3.52, and who otherwise meets the 
requirements of this section is included.  38 C.F.R. § 3.57(b).

A child may be deemed the "child" of the Veteran if he or she is 
the adopted child. Except as provided in paragraph (e) of this 
section, the term means a child adopted pursuant to a final 
decree of adoption, a child adopted pursuant to an unrescinded 
interlocutory decree of adoption while remaining in the custody 
of the adopting parent (or parents) during the interlocutory 
period, and a child who has been placed for adoption under an 
agreement entered into by the adopting parent (or parents) with 
any agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the custody 
of the adopting parent (or parents) during the period of 
placement for adoption under such agreement.  See 38 C.F.R. § 
3.57 (c); see also 38 U.S.C.A. 101(4)).

III. Analysis

The Veteran contends that dependency of his grandson for the 
purpose of VA benefits has been established, as he has been 
granted legal guardianship of his grandson.  He also contends 
that his grandson is his dependent, as his grandson lives with 
him and he pays for his schooling, food, and all other 
necessities.  Moreover, the Veteran testified during his Board 
hearing that he claims his grandson as dependent on his income 
tax forms and he is recognized by hospitals and by the U. S. 
Armed Forces as a dependent.  

A guardianship order from the Superior Court of the Commonwealth 
of the Northern Mariana Islands from September 2008 indicates 
that the Veteran and his wife, paternal grandparents of their 
grandson, were appointed as his temporary guardians.

In this case, the Veteran has not submitted a copy of an adoption 
decree of his grandson, S.L.B., and there is no indication 
otherwise that the Veteran has filed for adoption.  During the 
July 2010 Board hearing, the Veteran testified that he had 
previously considered adopting his grandson, but the parents did 
not agree to adoption.  In addition, the Veteran indicated that 
he was again considering adoption and was pursuing the matter 
with attorneys, but had not yet filed the appropriate paperwork.

Thus, the Board points out that although the Veteran and his wife 
were granted guardianship of their grandson, S.L.B., there is no 
evidence of record that they adopted him.  Accordingly, the 
individual cannot be deemed to be a 'child' of the Veteran for VA 
compensation purposes, and the Veteran may not receive a 
dependency allowance for him.

The Board acknowledges the Veteran's well-reasoned and passionate 
arguments that guardianship and adoption are essentially the same 
and that his grandson has been recognized as a dependent by other 
agencies.  However, the pertinent legal authority governing 
dependency allowances is clear and specific, and the Board is 
bound by such authority.  While the Board is sympathetic to the 
Veteran's arguments, the Board does not have authority to grant 
benefits on an equitable basis.  As the discussion above 
illustrates, the law and regulations governing additional 
compensation for a dependent child establish very specific 
eligibility requirements for such benefits.  The Board is without 
authority to grant eligibility to benefits simply because it 
might perceive the result to be equitable.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  
The authority to award equitable relief is committed to the 
discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) 
(West 2002), and the Board is without jurisdiction to consider 
that which is solely committed to the Secretary's discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, 
while the Board is sympathetic to the appellant's claim, it is 
bound by the law, and this decision is dictated by the relevant 
statutes and regulations.

In sum, the Board is bound by the laws enacted by Congress and by 
VA regulation, and the requirements of 38 C.F.R. § 3.57 have not 
been met as the Veteran's grandson does not qualify as a 
dependent child for VA purposes.  The law does not provide for 
the exception requested in this case.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a dependency allowance for the Veteran's grandson 
(S.L.B.) for the purpose of VA benefits is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


